In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-20-00152-CR
      ___________________________

        JASON TRUVER, Appellant

                     V.

          THE STATE OF TEXAS


   On Appeal from the 371st District Court
          Tarrant County, Texas
         Trial Court No. 0743445


Before Sudderth, C.J.; Womack and Wallach, JJ.
  Memorandum Opinion by Justice Womack
                  MEMORANDUM OPINION AND ORDER

      Appellant Jason Truver filed a notice of appeal on October 27, 2020, in which

he states that he is appealing “his Nunc Pro Tunc Motion & his Time Cut Motion.”

We sent Truver a letter on November 5, 2020, noting our concern that we may not

have jurisdiction over this appeal because the trial court has not ruled on either of

Truver’s motions and that it appears there are no final judgments or orders subject to

appeal. See Tex. R. App. P. 26.2(a). In the letter, we invited Truver or any party

desiring to continue this appeal to file a response by November 16, 2020, showing

grounds for continuing the appeal. We also warned Truver that this “appeal may be

dismissed for want of jurisdiction.” Although Truvor has filed multiple responses, he

has not shown grounds for continuing this appeal. Because we have no jurisdiction to

address Truver’s notice of appeal, we dismiss the appeal for want of jurisdiction. See

Tex. R. App. P. 43.2(f); 44.3; see also Calton v. State, Nos. 02-15-00246-CR, 02-15-

00247-CR, 2016 WL 92760, at *1 (Tex. App.—Fort Worth Jan. 7, 2016, no pet.)

(mem. op., not designated for publication) (dismissing appeal for want of jurisdiction

because Appellant failed to furnish court of appeals with a signed copy of order

purportedly being appealed).

      On November 18, 2020, and under the appellate cause number that we have

just dismissed above, Truver also filed “Truver’s Application for Writ of Mandamus

& Motion to set aside his Appellate brief till above said court receives the trial Judge’s

order granting or denying the time cut motion & nunc pro tunc motion.” We order

                                            2
the clerk of this court to accept Truver’s writ of mandamus as an independent attempt

to file an original proceeding and to process Truver’s writ in the normal manner and

under the typical practices that this court handles writs of mandamus.            On

November 20, 2020, Truver filed a motion to amend his application; we further order

the clerk of this court to file this motion in the cause number that is opened for the

original proceeding.


                                                    /s/ Dana Womack

                                                    Dana Womack
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 17, 2020




                                          3